DETAILED ACTION
Claims 1, 3-11, and 13-20 are presented for examination. Claims 1, 3, 5, 9, 11, 18, and 20 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
Claims 1, 11, and 20 newly recite “the recording medium being the member.” This amendment necessitates respective new grounds of rejection under §112.
Response to Arguments
Applicant's remarks filed 21 January 2022 have been fully considered and Examiner’s response is as follows:
Regarding §101:
Applicant remarks page 11 argues:
The above-emphasized features recited by claim 1 provide both a physical-realm improvement and are not merely an advance of mathematical techniques. In particular, the amended claims now recite a recording medium and a conveyance path where the recording medium is conveyed to the printer.
This argument is unpersuasive.
A physical conveyance path and printer are not claimed. The claim only recites 3D shape information of a conveyance path to a printer. Three-dimensional shape information is digital data and is not a physical conveyance path. No transformation of a physical conveyance is found within the claims.
Applicant remarks page 11 argues:
Further, the amended claims recite that the contact between the small areas and the conveyance path is calculated. … In short, the apparatus recited by claim 1 can calculate a contact force generated between a recording medium and a conveyance path where the recording medium is to be conveyed and provide a user with the result without necessitating fractionation of elements of finite element analysis model which would result in increasing a calculation time.
This argument is unpersuasive.


Regarding §102/103:
Applicant remarks page 14 argues:
On the other hand, the apparatus of claim 1 stores contact information (showing generation location in an element when calculating contact) generated during simulation calculation with respect to corresponding small area in an element. This is different from the interpolation operation based on coarse surrounding information [of Hagedoorn].
Applicant’s argument has been fully considered and is persuasive.  The rejection under §103 has been withdrawn.
Claim Objections
Claims 11 and 20 have been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn.
Claim Rejections - 35 USC § 112
Claims 1, 11, and 20 have been appropriately corrected. Accordingly, Examiner's rejection under § 112 is withdrawn. However, the following new §112 rejection(s) is/are made as follows:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 1, 11, and 20 recite “the recording medium being the member.” The Specification fails to provide written description support for this. Specification paragraphs 44 and 48 state “members as contact targets” but nowhere does the Specification disclose the contact targets are the recording medium(s).
Notably, the Specification and claims recite “a member as contact target different from the finite element analysis model.” Specification paragraph 7 line 5 recites “elements 11 of a recording medium discretized by finite elements.” Thus, Specification paragraph 7 teaches the recording medium is finite element. Specification paragraph 38 states:
the CPU 21 divides the recording medium into a plurality of elements discretized by a finite element method, thereby creating a finite element analysis model.
This is an explicit teaching that the finite element analysis model is created by dividing the recording medium. Therefore this teaches the recording medium is different from the member contact target.
Furthermore, Specification paragraph 64 and figure 10B shows elements (11) on the recording medium where small areas on the recording medium are shaded darker according to a greater contact force. Thus, figure 10B and Specification paragraph 64 are consistent with disclosing the finite element analysis model is the recording medium. See also figures 12A and 12B with Specification ¶72.
Applicant remarks filed 21 January 2022 page 9 first paragraph cites Specification ¶¶1,31,45, and 46. None of these paragraphs provide disclosure of the member being the recording medium or the finite element analysis model being anything except the recording medium.
Lastly, claims 1, 11, and 20 themselves recite “convert the size of the recording medium into an element surface, which is a surface of the finite element analysis model.” This requires the recording medium to be a surface of the finite element analysis model – not the member.
Examiner suggests amending claims 1, 11, and 20 to recite “the recording medium being the finite element analysis model;”.
Dependent claims are rejected for depending upon a corresponding claim 1, 11, or 20.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 11, and 20 recite converting the recording medium into an element surface, which is a surface of the finite element analysis model. Claim 1, 11, and 20 recite the recording medium is the member. Claim 1, 11, and 20 recite “specify each of the small areas where the finite element analysis model and the member come into contact with each other.” If the recording medium is both the finite element analysis model and the member as recited, then it doesn’t make sense to recite the recording medium coming into contact with itself. Accordingly, it is unclear what is contacting what in the corresponding specified small areas. For purposes of compact prosecution the Examiner will interpret the contact as between the recording medium and some element(s) of the conveyance path.
Dependent claims are rejected for depending upon a corresponding claim 1, 11, or 20.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Ex parte Ilinich, Appeal no. 2018-008924, Application no. 14/305021 (PTAB 27 February 2020) is informative.

Claim 1 step 2A(i):
The claim(s) recite:
1. An information processing apparatus for simulating at each time a behavior of transformation caused by contact between a finite element analysis model discretized by a finite element method and a member as a contact target different from the finite element analysis model, the information processing apparatus comprising:
…
that executes the instructions to:
…
convert the size of the recording medium into an element surface, which is a surface of the finite element analysis model, based on the size of the recording medium element;
divide the converted element surface of the finite element analysis model into small areas each smaller than the element surface based on the size of fractionation;
calculate a position of contact between the small areas and the conveyance path;
specify each of the small areas where the finite element analysis model and the member come into contact with each other;
… a contact force with respect to each of the small areas;
The claim language “for simulating …” is a recitation of intended use; however, the finite element analysis (FEA) model and member contact target provide antecedent basis for aspects of the body of the recited claim. The FEA model and member are virtual entities which can be mentally envisioned. Here the recitation of “simulating” the behavior caused by contact means calculating. Calculating the forces from the virtual objects is mathematical calculations which can be performed mentally or with pen and paper. Dividing and specifying areas of the FEA model can similarly be performed mentally.
Meshing a model surface (i.e. converting and dividing into elements and areas) is a mental process involving mathematical calculations. Specifying contact areas between the model and member See MPEP §2106.04(a). The claim provides no antecedent for “a contact force” which must be implicitly determined. Calculating a contact force is evaluating information by using mathematical calculations.
Specification paragraphs 55, and 56 describe the method as a “motion calculation procedure.” Specification paragraph 2 background indicates the invention is related to “solving equations of motion.” Solving equations and calculating motion is clearly mathematical subject matter.
Evaluating information with mathematical calculations falls within the Mental Processes category and mathematical concept category of abstract ideas. See MPEP §2106.04(a); see also Ex parte Ilinich at page 7.
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
at least one storage that stores a set of instructions; and
at least one processor that executes the instructions to:
read three-dimensional shape information indicating a three-dimensional shape of a recording medium and a conveyance path where the recording medium is to be conveyed in a printer, from a three-dimensional computer-aided design, the recording medium being the member;
input a size of the recording medium, a size of a recording medium element and a size of fractionation for the recording medium;

store a contact force …;
read the contact force with respect to each of the small areas stored in the at least one storage;
and display on a display screen the contact force with respect to each of the small areas with resolution higher than the element surface, thereby providing the user with a visual representation of local contact forces on the recording medium.
The “storage” “processor” and “display” are recited as a generic computer components. Mere instructions to implement an abstract idea on a computer or use a computer to perform an abstract idea fails to integrate an abstract idea into a practical application. See MPEP §2106.05(f).; see also Ex parte Ilinich at page 8 last paragraph to page 9 first paragraph.
Reading and inputting respective information into a computer using unspecified hardware is a generic recitation of data gathering. Being uncoupled to any particular hardware encompasses data input using generic computer components (i.e. keyboard or over a network). Mere instructions to implement an abstract idea on a computer or use a computer to perform an abstract idea fails to integrate an abstract See MPEP §2106.05(f).; see also Ex parte Ilinich at page 8 last paragraph to page 9 first paragraph. The generic recitation of reading and inputting information may alternatively be interpreted as insignificant extra solution activity in the form of data gathering. See MPEP §2106.05(g).
Storing the calculated contact force result is insignificant extra solution activity. See MPEP §2106.05(g) (“For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area.”).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because the Specification ¶¶ 29-30 recites the display and storage unit as conventional computer components. Storing data and “displaying data to a user merely implicates purely conventional activities that are the ‘most basic functions of a computer.’” Ex parte Ilinich at page 12; see also Id. at page 9 lines 1-2.
Generic data gathering steps using is recognized in the MPEP §2106.05(g). Storing and retrieving information in memory is one of the examples listed in MPEP §2106.05(d).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 3-4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the Mental Process category and mathematical concept category of abstract ideas. See MPEP §2106.04(a); see also Ex parte Ilinich at page 7.
Claims 3-4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
3. … wherein the at least one processor further executes the instructions to provide a drawing area for drawing a transformation result after a simulation of the finite 
4. … wherein the at least one processor further executes the instructions to perform, using a color or a shade in units of element surfaces, contour display of a value obtained by converting a contact force of the member into an equivalent nodal force of the finite element analysis model.
Displaying the calculated contact force results is insignificant post-solution activity. See MPEP §2106.05(g)..
Claims 3-4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Displaying results of a simulation using color and color contours is routine and conventional in the art. See e.g. Akin, J. “Finite Element Analysis Concepts via SolidWorks” (2009) [herein “Akin”] at page 78 figure 4-9 (“color contour”), page 155 figure 9-3 and AutoDeski “Display Variious Results of Simulations” (2016) available at <https://knowledge.autodesk.com/support/inventor-products/learn-explore/caas/CloudHelp/cloudhelp/2016/ENU/Inventor-Help/files/GUID-BC41A1F7-AE33-4519-8856-5850A21B3492-htm.html> at page 4 (“Contour Shading Color separation is clear. Displays the colors using a strict banding method.”). See original PDF copies for color.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the Mental Process category and mathematical concept category of abstract ideas. See MPEP §2106.04(a); see also Ex parte Ilinich at page 7.
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:

Displaying the results of the simulation on the generic display is insignificant post-solution activity. See 2019 PEG page 55 right column first bullet item.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Displaying results of a simulation on the object model using vectors is routine and conventional in the art. See e.g. Akin, J. “Finite Element Analysis Concepts via SolidWorks” (2009) at page 155 figure 9-3. See original PDF copies for color.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6-8 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the Mental Process category and mathematical concept category of abstract ideas. See MPEP §2106.04(a); see also Ex parte Ilinich at page 7.
Claim 6-8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
6. The information processing apparatus according to claim 5, wherein the at least one processor further executes the instructions to selectively display either one of the vector and a vector representing a value obtained by converting the contact force into an equivalent nodal force of the finite element analysis model.
7. …, wherein the at least one processor further executes the instructions to display, based on a setting of a display size of a vector, the vector.
8. …, wherein the at least one processor further executes the instructions to display, based on a threshold for a vector to be hidden, a vector representing a value equal to or greater than the threshold.
See MPEP §2106.05(g).
Claim 6-8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Displaying simulation results with vectors and vector sizes is routine and convention within the art. See e.g. Akin, J. “Finite Element Analysis Concepts via SolidWorks” (2009) at page 155 figure 9-3. See original PDF copies for color.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
9. … wherein the at least one processor further executes the instructions to add up all components of the contact force generated in the same small area.
Adding together the contact forces is a mathematical calculation which can be performed mentally.
This falls within the Mental Process category and mathematical concept category of abstract ideas. See MPEP §2106.04(a); see also Ex parte Ilinich at page 7.
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
and stores a result of the addition.
Storing the result of the calculation is a recitation of a generic computer function. Merely using a computer to perform an abstract idea fails to integrate said abstract idea into a practical application. See MPEP §2106.05(f). Furthermore, storing the calculated contact force result is insignificant extra solution activity. See MPEP §2106.05(g) (“For example, an examiner could explain that adding a final step of storing data 
Claim 9 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Analysis here under step 2B is the same as under step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 10 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
Evaluating whether or not a contact force exceeds a threshold can be performed mentally using mathematical calculations.
This falls within the Mental Process category and mathematical concept category of abstract ideas. See MPEP §2106.04(a); see also Ex parte Ilinich at page 7.
Claim 10 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
10. …wherein the at least one processor further executes the instructions to display, in a case where a contact force stored in the at least one storage exceeds a threshold, a message notifying that the contact force exceeds the threshold.
“[D]isplaying data to a user merely implicates purely conventional activities that are the ‘most basic functions of a computer.’” Ex parte Ilinich at page 12, page 9 lines 1-2; and MPEP §2106.05(g). Determining whether or not the contact force exceeds the threshold is a mental process as discussed under step 2A(i) immediately above.
Claim 10 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Ex parte Ilinich at page 12; see also Id. at page 9 lines 1-2.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 11 and 20 are substantially similar to claim 1 above and are rejected for the same reasons.
Dependent claims 13-19 are substantially similar to claims 3-7, 9, and 10 above and are rejected for the same reasons.
Allowable Subject Matter
Claims 1, 3-11, and 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), 2nd paragraph and under 35 U.S.C. §101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
See Applicant’s remarks filed 21 January 2022 at pages 14 et seq.
US patent 8,185,340 B2 Watanabe, et al. [herein “Watanabe”] column 5 lines 43-60 teaches partitioning a recording medium representation according to a partition size. This corresponds with an element size. Watanabe abstract and column 7 lines 57-65 teaches calculating reaction forces at each material point on the recording medium. Watanabe fails to teach both an element size and a size of fractionation to yield both elements and small areas of a different size.
Akin, J. “Finite Element Analysis Concepts via SolidWorks” (2009) [herein “Akin”] teaches technology background on meshing and finite element analysis.
US patent 10,198,847 B2 Hagedoorn [herein “Hagedoorn”] column 13 line 65 to column 14 line 15 teaches a lower resolution mesh and a higher resolution mesh. The claim recites the “small areas” are each smaller than the element. Thus only the higher resolution model can reasonably be interpreted as a small areas. However, Hagedoorn fails to teach generating the higher resolution elements based on “calculate a position of contact between the small areas and the conveyance path.” Therefore Hagedoorn fails to teach the small areas as now claimed.
Holm, K., et al. “Practical Finite Element Analysis: Post-Processing” (2014) [herein “Holm”] teaches various displays of finite element analysis results.
US patent 7,398,135 B2 Ogawa, et al. [herein “Ogawa”] column 1 lines 5-10 teach computer simulation analysis of a paper sheet “in a copy machine, a printer, or the like.” Ogawa column 6 line 47 et seq. teaches motion calculations using a “redividing” of the medium. But Ogawa fails to teach the small areas and fractionation size as now claimed.
US patent 7,451,637 B2 Kuwajima, et al. [herein “Kuwajima”] figure 10A teaches a mesh resolution of higher resolution to help calculate contact with an irregular surface to better model a contact surface. Kuwajima fails to teach the higher resolution elements being based on “calculate a position of contact between the small areas and the conveyance path.” Therefore Kuwajima fails to teach the small areas as now claimed.
None of the references taken either alone or in combination with the prior art of record disclose “input a size of the recording medium, a size of a recording medium element and a size of fractionation for the recording medium; … divide the converted element surface of the finite element analysis model into small areas each smaller than the element surface based on the size of fractionation; calculate a position of contact between the small areas and the conveyance path” in combination with the remaining elements and features of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        17 March 2022